DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities: The use of the terms “MAX ZERO” and “MAXPLUS”, which are trade names or marks used in commerce, has been noted in this application. The terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbott Laboratories (GB 778,794).
Re claim 7, Abbott Laboratories discloses a method (Page 4, Lines 1-18), comprising: introducing flow into a bulb volume (the interior space of bulb body 9, as seen in Fig 2) of a bulb 9+14 (Fig 2) (“partially fill the said chamber with liquid” – Page 3, Lines 89-95); capturing particulate from the flow into the bulb volume via a filter (not shown in Fig 2, but described on Page 4, Lines 13-14 – “a filter element is secured to the end portion 18”) (“a filter element […] becomes partially blocked by solid suspended particles in the liquid” – Page 4, Lines 12-15); deforming the bulb to compress the bulb volume (“compressing the walls of the filter drip chamber” – Page 4, Lines 16-17); directing back flow from the bulb volume through the filter (“creating the necessary back pressure” – Page 4, Lines 17-18); and agitating the particulate captured in the filter (“the said filter can be cleared” – Page 4, Lines 15-16).
Re claim 8, Abbott Laboratories discloses 12P-22963.US01/122295-6668displaying the flow into the bulb volume through a bulb body of the bulb (“sufficiently transparent to permit observation of the interior thereof” – Page 2, Lines 36-42).  
Re claim 9, Abbott Laboratories discloses that the bulb body comprises a resilient material (“sufficiently rigid to retain its original shape and requiring only relatively slight pressure to temporarily collapse, thereby serving as a liquid pump when compressed by the pressure of the fingers of the operator administering the liquid” – Page 2, Lines 42-48).
Re claim 10, Abbott Laboratories discloses that the bulb body comprises a generally ovoid shape (as seen in Fig 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryan (US Pat 2,664,085) in view of Abbott Laboratories (GB 778,794 – a copy of which was provided with the 3/10/2022 IDS).
Re claim 1, Ryan discloses a bulb 48+52 (Fig 4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) for use with an IV set (it is noted that the italicized text constitutes a functional recitation and, therefore, “an IV set” is not a part of the claimed invention; this limitation is met in view of Fig 4 that shows the bulb 10 connected to an IV set 50), the bulb comprising: a bulb body 48 defining an inlet (connected directly to funnel 46, labeled in Fig A below), an outlet (connected directly to tube 50, labeled in Fig A below), and a bulb volume (the interior of the bulb body, as seen in Fig 4) in fluid communication with the inlet and the outlet (as seen in Fig 4); and a filter 52 in fluid communication with the bulb volume (as seen in Fig 4), wherein the filter captures particulate from a flow from the inlet to the outlet (Col 3, Lines 64-65), wherein the bulb body is deformable to compress the bulb volume (Col 3, Lines 67-68). Ryan does not explicitly disclose that the deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter. Abbott Laboratories, however, teaches a substantially similar bulb body 9 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) in fluid communication with a filter (not shown in Fig 2, but described on Page 4, Lines 13-15 as being “secured to the end portion 18”; located adjacent the inlet of the bulb body, as in Ryan) such that the bulb body is deformable to compress a bulb volume (the interior of the bulb body 9) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 4, Lines 4-18) for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb such that its deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter, as taught by Abbott Laboratories, for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18).

    PNG
    media_image1.png
    334
    720
    media_image1.png
    Greyscale

Re claim 2,Ryan discloses that the bulb body comprises a resilient material (“resilient bulb” – Col 3, Line 68).
Re claim 3, Ryan discloses that the filter is disposed adjacent to the inlet or the outlet (as seen in Fig 4, the filter is disposed adjacent to the inlet).
Re claim 4, Ryan discloses that the filter is disposed within the inlet or the outlet (as seen in Fig 4, the filter is disposed within the inlet).
Re claim 5, Ryan is silent as to the transparency of the bulb body and, therefore, does not explicitly disclose that the bulb body comprises a transparent material or a semi- transparent material. Abbott Laboratories, however, teaches forming the bulb body with a transparent or semi-transparent material (Page 2, Lines 36-42) for the purpose of permitting observation of the interior thereof (Page 2, Lines 41-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb body with transparent or semi-transparent material, as taught by Abbott Laboratories, for the purpose of permitting observation of the interior thereof (Page 2, Lines 41-42).
Re claim 6, Ryan discloses that the bulb body comprises a generally ovoid shape (as seen in Fig 4).  
Re claim 11, Ryan discloses an IV set (the entire device seen in Fig 4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted), comprising: a first portion of tubing 50; a second portion of tubing 44; and a bulb 48+52 comprising: a bulb body 48 defining an inlet (connected directly to funnel 46, labeled in Fig A above) in fluid communication with the first portion of tubing (as seen in Fig 4, all tubular components are in fluid communication with each other either directly or indirectly), an outlet (connected directly to tubing 50, labeled in Fig A above) in fluid communication with the second portion of tubing (as seen in Fig 4, all tubular components are in fluid communication with each other either directly or indirectly), and a bulb volume (the interior space within bulb body 48) in fluid communication with the inlet and the outlet (as seen in Fig 4); and a filter 52 in fluid communication with the bulb volume (as seen in Fig 4), wherein the filter captures particulate from a flow from the inlet to the outlet (Col 3, Lines 64-65), wherein the bulb body is deformable to compress the bulb volume (Col 3, Lines 67-68) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 2, Lines 77-84). Ryan does not explicitly disclose that the deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter. Abbott Laboratories, however, teaches a substantially similar bulb body 9 (Fig 2; it is noted that all reference characters cited below refer to Fig 2 unless otherwise noted) in fluid communication with a filter (not shown in Fig 2, but described on Page 4, Lines 13-15 as being “secured to the end portion 18”; located adjacent the inlet of the bulb body, as in Ryan) such that the bulb body is deformable to compress a bulb volume (the interior of the bulb body 9) and direct back flow from the bulb volume through the filter, agitating particulate captured in the filter (Page 4, Lines 4-18) for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb such that its deformability allows for compression to direct back flow from the bulb volume through the filter, agitating particulate captured in the filter, as taught by Abbott Laboratories, for the purpose of clearing the filter if it becomes obstructed with particulate (Page 4, Lines 1-18).
Re claim 12, Ryan discloses that the bulb body comprises a resilient material (“resilient bulb” – Col 3, Line 68).
Re claim 13, Ryan discloses that the filter is disposed adjacent to the inlet or the outlet (as seen in Fig 4, the filter is disposed adjacent to the inlet).
Re claim 14, Ryan discloses that the filter is disposed within the inlet or the outlet (as seen in Fig 4, the filter is disposed within the inlet).
Re claim 15, Ryan is silent as to the transparency of the bulb body and, therefore, does not explicitly disclose that the bulb body comprises a transparent material or a semi- transparent material. Abbott Laboratories, however, teaches forming the bulb body with a transparent or semi-transparent material (Page 2, Lines 36-42) for the purpose of permitting observation of the interior thereof (Page 2, Lines 41-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ryan to include the bulb body with transparent or semi-transparent material, as taught by Abbott Laboratories, for the purpose of permitting observation of the interior thereof (Page 2, Lines 41-42).
Re claim 16, Ryan discloses that the bulb body comprises a generally ovoid shape (as seen in Fig 4).  
Re claim 17, Ryan discloses a connector 40 in fluid communication with the first portion of tubing (as seen in Fig 4, all tubular components of the IV set are in fluid communication with each other either directly or indirectly).
Re claim 18, Ryan discloses that the connector comprises a needleless connector (as seen in Fig 4, connector 40 is not a needle).  
Re claim 19, Ryan discloses a clamp (“tubing clamp” – Col 2, Line 21) coupled to the second portion of tubing (as seen in Fig 4, all components of the IV set are coupled to each other either directly or indirectly).  
Re claim 20, Ryan discloses an injection site 44 in fluid communication with the second portion of tubing (as seen in Fig 4, all tubular components of the IV set are in fluid communication with each other either directly or indirectly).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pat 4,413,990 to Mittleman, US Pat 4,396,016 to Becker, US Pat 4,395,260 to Todd et al., US Pat 4,173,223 to Raines et al., US Pat 4,116,646 to Edwards, US Pat 3,035,575 to Broman, US Pat 2,704,544 to Ryan, and US Pat 2,681,654 to Ryan et al. each disclose an IV set including a bulb including a bulb body defining an inlet and an outlet and a filter within the bulb.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783